DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 08/21/2019 is acknowledged. Claims 1-19, 21, and 23-25 are pending and under consideration.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text is blurry and in some parts illegible (see 37 CFR 1.84(l) and (p)(3)). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) nucleic acid sequences, which are segments of naturally occurring DNA found in certain microorganisms, which segments are not markedly different from their naturally occurring counterparts. This judicial exception is not integrated into a practical application because the claims do not recite any additional elements beyond these nucleic acids. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
See MPEP 2106.04(b)(I) and Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972 (U.S. 2013); claims drawn solely to naturally occurring nucleic acids, or fragments thereof, whether isolated or not, are no longer patent-eligible subject matter. The Supreme Court held that “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2-19 and 21 recite the broad recitation “or has a similarity of at least 90% to SEQ ID NO:X”, and the claim also recites “according to claim 1” which is the narrower statement of the range/limitation. Claim 1 recites probes or primers “of SEQ ID NO:X”. Therefore, claims 2-19 and 21 require both “SEQ ID NO:X” (narrow limitation) and “or has a similarity of at least 90% to SEQ ID NO:X” (broad limitation). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “using the primers described in SEQ ID NOs: 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19, 20, 22, 23” and “using the probes described in SEQ ID NOs: 3, 6, 9, 12, 15, 18, 21, 24”. From this language, it is not clear whether the primers and probes “consist of” or “comprise” the sequences of the recited SEQ ID NOs. Furthermore, it is not clear whether all the recited primers and probes are used, or whether any primers or probes used must be selected from the recited list. Therefore, the scope of claim 23 (and by dependency, claims 24-25) is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, 5, 6, 8, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by León et al. (Rev Chilena Infectol 33(5):505-512 (2016)).
León disclosed nucleic acid primers identical to SEQ ID NOs: 1, 2, 4, 5, 7, 8, 10, 11, 13 and 14; see Table 1.

Conclusion
Claim 1 is allowed. Claims 2-19, 21, and 23-25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637